United States SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000 - 19300 NORTHERN STATES FINANCIAL CORPORATION (Exact name of Registrant as specified in its charter) Delaware 36-3449727 (State of Incorporation) (I.R.S. Employer Identification No.) 1601 North Lewis Avenue Waukegan, Illinois60085 (847) 244-6000 (Address, including zip code, and telephone number, including area code, of principal executive office) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. YES:x NO: o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YES:xNO: o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filero Accelerated Filer o Non-accelerated Filero Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YES: o NO: x 4,278,755 shares of common stock were outstanding at October 31, 2011 NORTHERN STATES FINANCIAL CORPORATION AND SUBSIDIARY FORM 10-Q For the Quarter Ended September 30, 2011 INDEX PART I.FINANCIAL INFORMATION Page Number Item 1. Financial Statements Report of Independent Registered Public Accounting Firm 2 Condensed Consolidated Financial Statements and Notes 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 32 Item 3. Quantitative and Qualitative DisclosuresAbout Market Risk 48 Item 4. Controls and Procedures 50 PART II. OTHER INFORMATION Item 1. Legal Proceedings 50 Item1A. Risk Factors 50 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 50 Item 3. Defaults Upon Senior Securities 51 Item 4. (Removed and Reserved) 51 Item 5. Other Information 51 Item 6. Exhibits 51 Signatures 52 EXHIBIT INDEX 53 1 Index PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors and Stockholders Northern States Financial Corporation Waukegan, Illinois We have reviewed the accompanying interim condensed consolidated balance sheet of NORTHERN STATES FINANCIAL CORPORATION as of September 30, 2011, the condensed consolidated statements of operations for the three and nine month periods ended September 30, 2011 and 2010 and the condensed statements of cash flows and stockholders equity for the nine month periods ended September 30, 2011 and 2010.These interim financial statements are the responsibility of the company's management. We conducted our review in accordance with standards of the Public Company Accounting Oversight Board (United States). A review of interim financial information consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters. It is substantially less in scope than an audit conducted in accordance with the standards of the Public Company Accounting Oversight Board, the objective of which is the expression of an opinion regarding the financial statements taken as a whole. Accordingly, we do not express such an opinion. Based on our review, we are not aware of any material modifications that should be made to the accompanying interim condensed financial statements for them to be in conformity with accounting principles generally accepted in the United States of America. /s/Plante & Moran, PLLC Chicago, Illinois November 1, 2011 2 Index NORTHERN STATES FINANCIAL CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS September 30, 2011 and December 31, 2010 (In thousands of dollars) (Unaudited) September30, December31, Assets Cash and due from banks $ $ Interest bearing deposits in financial institutions - maturities less than 90 days Federal funds sold Total cash and cash equivalents Securities available for sale Loans and leases, net of deferred fees Less: Allowance for loan and lease losses ) ) Loans and leases, net Federal Home Loan Bank stock Office buildings and equipment, net Other real estate owned Accrued interest receivable and other assets Total assets $ $ Liabilities and Stockholders' Equity Liabilities Deposits Demand - noninterest bearing $ $ Interest bearing Total deposits Securities sold under repurchase agreements Subordinated debentures Advances from borrowers for taxes and insurance Accrued interest payable and other liabilities Total liabilities Stockholders' Equity Common stock (Par value $0.40 per share, authorized 6,500,000 shares, issued 4,472,255 at September 30, 2011 and December 31, 2010.Shares outstanding of 4,278,755 and 4,072,255 shares at September 30, 2011 and December 31, 2010, respectively.) Preferred stock (Par value $0.40 per share, authorized 1,000,000 shares, issued 17,211 shares with liquidation amounts of $1,000.00 per share at September 30, 2011 and December 31, 2010) Warrants (584,084 issued and outstanding at September 30, 2011 and December 31, 2010) Additional paid-in capital Retained earnings Treasury stock, at cost (193,500 shares at September 30, 2011 and 400,000 shares at December 31, 2010) ) ) Accumulated other comprehensive income (loss) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 Index NORTHERN STATES FINANCIAL CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS Three and nine months ended September 30, 2011 and 2010 (In thousands of dollars, except per share data) (Unaudited) Three months ended Nine months ended September30, September30, September30, September30, Interest income Loans (including fee income) $ Securities Taxable Exempt from federal income tax 36 39 Federal funds sold and other 13 8 47 29 Total interest income Interest expense Time deposits Other deposits 80 Repurchase agreements and federal funds purchased 13 67 65 Federal Home Loan Bank advances 0 0 0 8 Subordinated debentures 58 Total interest expense Net interest income Provision for loan and lease losses Net interest income after provision for loan and lease losses Noninterest income Service fees on deposits Trust income Gain on sale of securities 0 Net gain (loss) on sale of other real estate owned 14 ) 12 ) Net loss on sale of other assets 0 0 ) 0 Other than temporary impairment of securities 0 ) ) ) Noncredit portion of other than temporary impairment of securities 0 22 ) ) Other operating income Total noninterest income Noninterest expense Salaries and employee benefits Occupancy and equipment, net Data processing FDIC insurance Legal Audit and other professional Amortization of core deposit intangible asset 0 0 Write-down of other real estate owned Other real estate owned expense 99 Loan and collection 90 79 Other operating expenses Total noninterest expense Loss before income taxes ) Income tax expense 0 0 0 0 Net loss ) Dividends to preferred stockholders Accretion of discount on preferred stock 33 31 95 Net loss available to common stockholders $ ) $ ) $ ) $ ) Basic loss per share $ ) $ ) $ ) $ ) Diluted loss per share $ ) $ ) $ ) $ ) Comprehensive (loss) gain $ ) $ ) $ ) $ The accompanying notes are an integral part of these condensed consolidated financial statements. 4 Index NORTHERN STATES FINANCIAL CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS Nine months ended September 30, 2011 and 2010 (In thousands of dollars) (Unaudited) Nine months ended September30, September30, Cash flows - operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash from operating activities: Depreciation Net gain on sale of securities ) ) Net impairment loss on securities Provision for loan and lease losses Write-down of other real estate owned Net (gain) loss on sale of other real estate owned ) 26 Amortization of other intangible asset 0 Restricted stock awards expense 0 Net change in accrued interest receivable and other assets Net change in accrued interest payable and other liabilities ) ) Net cash - operating activities Cash flows - investing activities Proceeds from maturities, calls and principal reductions of securities available for sale Proceeds from sales of securities available for sale Purchases of securities available for sale ) ) Changes in loans made to customers Property and equipment expenditures ) ) Improvements to other real estate owned 0 ) Proceeds from sales of other real estate owned Net cash - investing activities Cash flows - financing activities Net (decrease) increase in: Deposits ) ) Securities sold under repurchase agreements ) ) Advances from borrowers for taxes and insurance ) ) Net cash - financing activities ) ) Net change in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Cash paid for interest $ $ Noncash transfer of loans to other real estate owned Noncash accrual of preferred dividends The accompanying notes are an integral part of these condensed consolidated financial statements. 5 Index NORTHERN STATES FINANCIAL CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF STOCKHOLDERS' EQUITY Nine months ended September 30, 2011 and 2010 (In thousands of dollars, except for per share data) (Unaudited) Common Stock Preferred Stock Warrants Additional Paid-In Capital Retained Earnings Treasury Stock, at Cost Accumulated Other Comprehensive Income (Loss) Total Stockholders' Equity Balance, December 31, 2009 $ ) $ ) $ Net loss ) ) Accrued dividend on preferred stock ) ) Accretion of preferred stock discount issued 95 ) 0 Unrealized gain on securities available for sale, net of deferred tax Balance, September 30, 2010 $ ) $ $ Balance, December 31, 2010 $ ) $ ) $ Net loss ) ) Accrued dividend on preferred stock ) ) Accretion of preferred stock discount issued ) 0 Restricted stock awards from treasury stock ) 0 Restricted stock awards expense Unrealized gain on securities available for sale, net of deferred tax Balance, September 30, 2011 $ ) $ $ 6 Index NORTHERN STATES FINANCIAL CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS September 30, 2011 (Unaudited) Note 1 - Basis of Presentation The accompanying interim condensed consolidated financial statements are prepared without audit and reflect all adjustments which are of a normal and recurring nature and, in the opinion of management, are necessary to present interim financial statements of Northern States Financial Corporation (the "Company") in accordance with accounting principles generally accepted in the United States of America. The interim financial statements do not purport to contain all the necessary financial disclosures covered by accounting principles generally accepted in the United States of America that might otherwise be necessary for complete financial statements. To prepare financial statements in conformity with accounting principles generally accepted in the United States of America, management makes estimates and assumptions based on available information.These estimates and assumptions affect the amounts reported in the financial statements and the disclosures provided, and future results could differ.Estimates and assumptions used for the allowance for loan and lease losses, valuation of other real estate owned, valuation of other than temporarily impaired securities, valuation of deferred tax assets and status of contingencies are particularly subject to change. The interim condensed consolidated financial statements should be read in conjunction with the audited financial statements and accompanying notes (or "notes thereto") of the Company for the years ended December 31, 2010 and 2009 included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2010 as filed with the Securities and Exchange Commission.The results of operations for the three and nine month periods ended September 30, 2011 included herein are not necessarily indicative of the results to be expected for the full year 2011. Net loss available to common stockholders was utilized to calculate loss per share for all periods presented.During the periods presented, the Company had preferred stock and common stock equivalents from warrants related to funds received from the U.S Department of the Treasury (the “Treasury Department”) through its Capital Purchase Program.However, common stock equivalents from warrants during the periods presented were antidilutive and, therefore, not considered in computing diluted loss per share. 7 Index NORTHERN STATES FINANCIAL CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS September 30, 2011 (Unaudited) (Dollars in thousands, except per share data) Three Months Ended Nine Months Ended September 30, September 30, Basic earnings per share: Net loss $ ) $ ) $ ) $ ) Dividends accrued to preferred stockholders Accretion of discount on preferred stock 33 31 95 Net loss available to common stockholders $ ) $ ) $ ) $ ) Weighted average common shares outstanding Basic loss per share $ ) $ ) $ ) $ ) Diluted earnings per share: Net loss $ ) $ ) $ ) $ ) Dividends accrued to preferred stockholders Accretion of discount on preferred stock 33 31 95 Net loss available to common stockholders $ ) $ ) $ ) $ ) Weighted average common shares outstanding Add: Dilutive effect of assumed warrant exercises 0 0 0 0 Weighted average common and dilutive common shares outstanding Diluted loss per share $ ) $ ) $ ) $ ) Note 2 – Preferred Stock On February 20, 2009, pursuant to the Treasury Department’s TARP Capital Purchase Program, the Company issued to the Treasury Department, in exchange for total proceeds of $17,211,000, (i) 17,211 shares of the Company’s Fixed Rate Cumulative Perpetual Preferred Stock, Series A (the “Series A Preferred Stock”), par value $.40 per share and a liquidation amount equal to $1,000 per share, and (ii) a ten-year warrant (the “Warrant”) to purchase up to 584,084 shares of the Company’s common stock, at an exercise price of $4.42 per share.The $17,211,000 proceeds were allocated to the Series A Preferred Stock and the Warrant based on the relative fair value of the instruments.The fair value of the preferred stock was estimated using an approximate 12% discount rate and a five-year expected life.A fair value of $681,000 was estimated for the warrants using a Black-Sholes valuation.The assumptions used in the Black-Sholes valuation were as follows: $4.42 strike price based on the contract, approximately 53% for the calculated volatility, 3.1% for the weighted average dividends, five years for the expected term and 2% for the risk free rate. 8 Index NORTHERN STATES FINANCIAL CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS September 30, 2011 (Unaudited) The difference between the initial carrying value of $16,530,000 that was allocated to the Series A Preferred Stock and its redemption value of $17,211,000 will be charged to retained earnings (with a corresponding increase to the carrying value of the Series A Preferred Stock) over the first five years as an adjustment to the dividend yield using the effective yield method.The Series A Preferred Stock is generally non-voting and qualifies as Tier 1 capital. In the event of a liquidation or dissolution of the Company, the Series A Preferred Stock then outstanding takes precedence over the Company’s common stock for the payment of dividends and distribution of assets. Dividends are payable quarterly on the Series A Preferred Stock at an annual dividend rate of 5% per year for the first five years, and 9% per year thereafter.The effective yield of the Series A Preferred Stock is approximately 5.94%.In November 2009, the Company notified the Treasury Department of its intent to suspend its dividend payments on its Series A Preferred Stock.The suspension of the dividend has continued through September 30, 2011.At September 30, 2011, the accumulated dividends payable to the Treasury Department totaled $1.9 million which includes compounding on unpaid dividends at 5.00 percent.The suspension of dividend payments is permissible under the terms of the TARP Capital Purchase Program, but the dividend is a cumulative dividend and failure to pay dividends for six dividend periods triggered Board of Director appointment rights for the holder of the Series A Preferred Stock, currently the Treasury Department.At September 30, 2011, the Company had suspended eight dividend payments; however, the Treasury Department has not yet exercised its director appointment rights.In January 2011, the Company agreed to allow a Treasury Department representative to attend its Board of Directors meetings as an observer. For as long as any shares of Series A Preferred Stock are outstanding, no dividends may be declared or paid on the Company’s common stock unless all accrued and unpaid dividends for all past dividend periods on the Series A Preferred Stock are fully paid. Pursuant to the Capital Purchase Program, the Treasury Department’s consent is required for any increase in dividends on the Company’s common stock above the amount of $0.40 per share, the last semi-annual common stock dividend declared by the Company prior to October 14, 2008, unless the Series A Preferred Stock is redeemed in whole or until the Treasury Department has transferred all of the Series A Preferred Stock it owns to third parties. The Company may not repurchase any of its common stock without the prior consent of the Treasury Department for as long as the shares of Series A Preferred Stock are outstanding to the Treasury Department or until the Treasury Department transfers all of the Series A Preferred Stock it owns to third parties. Note 3 – Common Stock Information related to common stock at the dates indicated was as follows: September30, December31, Par value per share $ $ Authorized shares Issued shares Treasury shares Outstanding shares 9 Index NORTHERN STATES FINANCIAL CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS September 30, 2011 (Unaudited) Pursuant to the Capital Purchase Program, the Company issued to the Treasury Department a Warrant to purchase up to 584,084 shares of the Company’s common stock at an exercise price of $4.42 per share.Based upon its fair value relative to the Series A Preferred Stock discussed in Note 2 above, the Warrant was recorded at a value of $681,000 and is accounted for as equity.The Warrant is exercisable, in whole or in part, at any time and from time to time until the tenth anniversary of the issue date. At the Company’s annual meeting of stockholders on May 21, 2009, the 2009 Restricted Stock Plan (the "Plan") was approved by the stockholders.The Plan authorizes the issuance of 400,000 shares of the Company's common stock to be issued in whole or in part from treasury shares or authorized and unissued shares not reserved for any other purpose. Awards under the Plan may be made to directors and employees of both the Company and its subsidiaries and may consist of restricted stock with associated voting rights and the right to receive dividends.Awards may also be issued as stock units not having voting rights or the right to receive dividends until the terms of the award are satisfied and the shares of the Company's stock are actually issued; however, dividends may be credited to a restricted stock award.The terms and conditions of each award is set forth and described in an award agreement between the Company and the participant. In January 2011, 207,500 shares of restricted stock were issued pursuant to the 2009 Restricted Stock Plan from the Company’s treasury stock.During the second quarter of 2011, employees, who left the Company, forfeited 1,000 shares of restricted stock, which were returned to treasury stock lowering the total shares issued pursuant to the Plan to 206,500 shares.Of the 80,000 shares issued to directors, 70,000 shares vested during the first quarter of 2011, while the remaining 10,000 shares will vest over a two-year period.A total of 126,500 restricted stock shares granted to employees of the Company will fully vest in January 2013.The expense attributable to these restricted stock awards recognized during the three and nine months ended September 30, 2011 totaled $29,000 and $210,000, respectively. The quarterly expense for the vesting of these issued restricted stock awards is expected to be $29,000 through year-end 2012. Note 4 – Securities At September 30, 2011 and December 31, 2010, the Company had the following securities in its investment portfolio: Gross Unrealized September 30, 2011($000's) Fair Value Gain Loss States and political subdivisions $ $
